In an action to recover damages for personal injuries the appeals are (1) from an order dated January 14, 1956 denying a motion to dismiss the action for failure to serve the complaint and granting a cross motion for permission to substitute the executrix as party plaintiff and for leave to serve an amended summons and complaint, and (2) from an order dated April 21, 1956 denying a motion to dismiss the action because of the alleged failure to serve the complaint as directed by the order dated January 14, 1956. Orders affirmed, without costs. No opinion. Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ., concur.